Citation Nr: 1122725	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-37 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis with left maxillary cyst.

2.  Whether new and material evidence, sufficient to reopen a claim of entitlement to service connection for astrocytoma, right frontal brain, status-post frontoparietal craniotomy, has been received.

3.  Whether new and material evidence, sufficient to reopen a claim of entitlement to service connection for a rash of the feet and groin, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) from April 2006 and August 2007 rating decisions by which the RO declined to grant service connection for chronic sinusitis with a left maxillary cyst and failed to reopen the remaining two finally decided claims.

The RO previously denied service connection for astrocytoma, right frontal brain, status-post frontoparietal craniotomy and for a rash of the feet and groin by August 2003 rating decision that became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  In its present adjudication, the RO determined that sufficient new and material evidence to reopen these claims had not been received.  Indeed, a previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, however, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.  

The issue of entitlement to service connection for chronic sinusitis with a left maxillary cyst is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By August 2003 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for astrocytoma, right frontal brain, status-post frontoparietal craniotomy and denied the claim of entitlement to service connection for a rash of the feet and groin; although he was sent notice of the RO's decision the following month, the Veteran did not file a timely appeal regarding the foregoing matters.

2.  The evidence associated with the claims file subsequent to the August 2003 rating decision is cumulative or redundant of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for astrocytoma, right frontal brain, status-post frontoparietal craniotomy.

3.  The evidence associated with the claims file subsequent to the August 2003 rating decision is cumulative or redundant of evidence previously of record and does not does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a rash of the feet and groin.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the final August 2003 rating decision, new and material evidence has not been received to reopen the claim of service connection for astrocytoma, right frontal brain, status-post frontoparietal craniotomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Since the final August 2003 rating decision, new and material evidence has not been received to reopen the claim of service connection for a rash of the feet and groin.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Notice in compliance with Kent was provided in January 2006.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claims, such error was harmless given that the claims of service connection are not reopened, and hence no rating or effective date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No examination is necessary, however, unless and until a finally decided claim is reopened.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, service personnel records, and private medical records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

By rating action in June 1998, the RO denied entitlement to service connection for astrocytoma, right frontal brain.  The Veteran did not appeal that determination.  In an August 2003 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for astrocytoma, right frontal brain, status-post frontoparietal craniotomy and denied entitlement to service connection for a rash of the feet and groin.  The Veteran was provided notice of the decision and of his appellate rights the following month.  He did not file a notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2010) (detailing the procedures for appealing RO determinations to the Board).  Therefore, the August 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the August 2003 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims of service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).)

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Section 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Astrocytoma, right frontal brain, status-post frontoparietal craniotomy

The evidence of record at the time of the August 2003 rating decision consisted of the service treatment records that do not reflect any type of brain tumor or suggestion of cancer but that do show some complaints of headaches as well as service in Kuwait in February 1991 where the Veteran was exposed to a large amount of smoke and air born petroleum derivatives.  The record indicated that the burning oil fields in Kuwait were known to have been high in sulfur containing (sour) oil wells.  The Veteran, apparently, was in "mop level #2" and no respiratory protection was taken for this exposure.  The record also consisted of the service personnel records and of private medical records showing treatment for astrocytoma of the right frontal brain dated from June 1996 to July 2003.  Apparently, the Veteran initially presented with a one-year history of headaches as well as a seizure disorder pursuant to which various radiologic studies were accomplished.  These revealed a mass lesion in the right frontal lobe.  He underwent surgical resection of the lesion, which was found to be astrocytoma.  The record reflects radiation therapy after which there were no recurrences.  The record also contains a letter from S.D., M.D., the Veteran's oncologist, reflecting that it was possible that the Veteran's brain tumor resulted from toxic chemical exposure in service.  

Evidence received after the March 2003 consists of some duplicate records that were already in the claims file before August 2003, Internet information regarding the link between cancer and sarin exposure, and private medical records dated after August 2003 reflecting continued medical followups without any recurrence of brain cancer.  Neither the Veteran nor his representative has submitted any statement or argument related to the claim to reopen.

The Board has reviewed the evidence since the August 2003 rating decision and has determined that it is essentially cumulative because it is either duplicative of evidence of record before that date or merely continues to show that the Veteran's brain cancer treatment was successful and that there have been no recurrences.  The evidence is not new and material within the meaning of applicable law and regulations because it does not present any new evidence of a link between the Veteran's brain cancer and service.  The Internet information does not pertain to the Veteran specifically and discusses sarin exposure, of which there is no evidence in this case.  The evidence contains no new information as to the etiology of the Veteran's astrocytoma, it is merely reiterative of evidence already in the record.  Thus, it cannot serve to reopen the claim.  Therefore, the claim herein is not reopened and remains denied.  38 C.F.R. § 3.156(a).

Rash of the feet and groin

The evidence of record at the time of the August 2003 rating decision consisted of the service treatment records reflecting bleeding in the groin area in December 1990 that was not attributed to a rash and no skin problems on separation.  The record also contained a private medical records dated in October 1997 reflecting a diagnosis of recurrent shingles or a herpes reaction on the left side of the face.  

Evidence received subsequent to the March 2003 rating decision consists of private medical records duplicative of those on file before August 2003 and medical evidence dated after August 2003, most of which is unrelated to the skin.  Added to the record, however, was a September 2004 treatment record which noted that he complained of bilateral great toe onychomycosis and included a diagnosis of onychomycosis.  Neither the Veteran nor his representative has submitted any argument or statement regarding the claim for service connection.

The Board has reviewed the evidence since the August 2003 rating decision and has determined that new and material evidence to reopen the claim for a rash of the groin and feet has not been submitted.  The only new nonduplicative evidence added to the record since August 2003 shows a current diagnosis of onychomycosis.  There is no new evidence, however, that shows a rash of the groin or feet or that indicates that onychomycosis might be related to service.  Because the evidence submitted since the last final denial does not relate to an unestablished fact necessary to substantiate the claim for service connection, the Veteran has not submitted new and material evidence.  Therefore, the claim herein is not reopened and remains denied. 38 C.F.R. § 3.156(a).


ORDER

No new and material evidence having been received, the claim of entitlement to service connection for astrocytoma, right frontal brain, status-post frontoparietal craniotomy is not reopened and remains denied.

No new and material evidence having been received, the claim of entitlement to service connection for a rash of the feet and groin is not reopened and remains denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for chronic sinusitis with a left maxillary cyst.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The service treatment records reflect findings consistent with sinusitis.  Furthermore, there have been post-service diagnoses of sinusitis.  As such, a VA examination is necessary in order that an examiner opine regarding whether the Veteran indeed suffers from the disorder claimed, and if so, whether it is, at least as likely as not, related to service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The examination instructions are contained in the first paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule a VA medical examination in order to determine whether the Veteran suffers from chronic sinusitis with a left maxillary cyst.  If this disability is diagnosed, or if chronic sinusitis alone is diagnosed, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the disability is related to service.  All pertinent documents in the claims file must be reviewed, and a rationale for all opinions and conclusions should be provided.  In the event that the examiner concludes that the requested opinions would entail speculation, the examiner must provide a basis for that conclusion and explain why a more definitive answer to the question of etiology is not possible.  The examination report should indicate whether the requested claims file review took place.

2.  After the development requested above has been completed to the extent possible, the record should be reviewed and the remaining claim readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


